                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF VIRGINIA
                                       ROANOKE DIVISION

CLAAS FINANCIAL SERVICES LLC,                        *

         PLAINTIFF/JUDGMENT CREDITOR,                *

V.                                                   *       CASE NO.: 7:17-CV-00486

JUSTICE FARMS OF NORTH CAROLINA, LLC,                *

         DEFENDANT/JUDGMENT DEBTOR.                  *

     *        *     *       *        *       *   *       *      *      *       *       *      *


PLAINTIFF’S CONSENT MOTION TO WITHDRAW GARNISHMENT SUMMONSES

         Plaintiff/Judgment Creditor, CLAAS Financial Services LLC (“CLAAS”), by its attorneys

and with the consent of defendant/judgment debtor Justice Farms of North Carolina, LLC (“Justice

Farms”), pursuant to Federal Rule of Civil Procedure 7, hereby moves to withdraw those certain

garnishment summonses issued by the Court on January 22, 2019, in accordance with Rule 69. As

grounds therefor, CLAAS states:

         1.       On August 20, 2018, the Court entered judgment [Dkt. 43] in favor of CLAAS and

against Justice Farms in the principal amount of $740,110.69, inclusive of attorneys’ fees of

$46,514.00, plus pre-judgment interest of $5,167.97 as of August 8, 2018, plus costs of this action

of $494.02, together with post-judgment interest at the legal rate (the “Judgment”).




Jeremy S. Friedberg, VSB No. 40228
Gordon S. Young, VSB No. 68822
Friedberg PC
10045 Red Run Boulevard, Suite 160
Baltimore, Maryland 21117
(410) 581-7400
(410) 581-7410 (facsimile)
jeremy@friedberg.legal
gordon.young@friedberg.legal

Attorneys for CLAAS Financial Services LLC
       2.      As of March 25, 2019, the Judgment totals $750,897.33, consisting of judgment

principal of $740,110.69 and post-judgment interest of $10,786.64.      Post-judgment interest

continues to accrue as calculated pursuant to 28 U.S.C. § 1961.

       3.       At CLASS’s request, on January 22, 2019, the Court issued certain garnishment

summonses (collectively, the “Garnishment Summonses) to be served upon the following entities

(collectively, the “Garnishees”):

               a. Pilgrim’s Pride Corporation [Dkt. 46];

               b. C.A. Perry & Son, Inc. [Dkt. 48];

               c. The Scoular Company [Dkt. 50];

               d. Wells Fargo Bank, National Association [Dkt. 52];

               e. Premier Bank, Inc. [Dkt. 54];

               f. BB&T, Branch Banking & Trust Company of Virginia (“BB&T”) [Dkt. 56];

               g. Merrill Lynch, Pierce, Fenner & Smith Incorporated. [Dkt. 58];

               h. Smithfield Foods, Inc. (“Smithfield”) [Dkt. 60];

               i. JP Morgan Chase Bank, National Association [Dkt. 62]; and

               j. Perdue Farms, Inc. [Dkt. 64].

       4.      The Garnishment Summonses were served on each of the Garnishees.

       5.      Each of the Garnishees responded to the Garnishment Summonses and, other than

BB&T [Dkt. 79, 81] and Smithfield [Check sent to Clerk’s Office and then forwarded to

undersigned counsel], all answered their respective Garnishment Summonses by stating that they

were not holding money or other property of Justice Farms.

       6.      CLAAS intends to file a consent motion to condemn the funds being held in

connection with the garnishment summonses that were served upon BB&T and Smithfield.




                                                  2
       7.         CLAAS and Justice Farms have reached a settlement regarding payment of the

Judgment. As part of the settlement, CLAAS wishes to withdraw the Garnishment Summonses

following entry of an order directing payment of the BB&T and Smithfield funds to CLAAS.

       8.         CLAAS has sought and obtained the consent of Justice Farms to the relief sought

in this Motion.

       9.         In accordance with Loc. Civ. R. 11(c)(3), no supporting brief is being filed with

this Motion. A proposed order granting the Motion is attached as Exhibit 1.

       WHEREFORE, plaintiff/judgment creditor CLAAS Financial Services LLC respectfully

requests that the Court enter an Order:

                     A. Withdrawing the Garnishment Summonses issued to the Garnishees

                         described herein; and

                     B. Granting CLAAS such other and further relief as is appropriate under the

                         circumstances.

                                                 Respectfully submitted,


                                                        /s/ Gordon S. Young
                                                 Jeremy S. Friedberg, VSB No. 40228
                                                 Gordon S. Young, VSB No. 68822
                                                 Friedberg PC
                                                 10045 Red Run Boulevard, Suite 160
                                                 Baltimore, Maryland 21117
                                                 (410) 581-7400
                                                 (410) 581-7410 (facsimile)
                                                 jeremy@friedberg.legal
                                                 gordon.young@friedberg.legal

                                                 Attorneys for CLAAS Financial Services LLC




                                                    3
                                    CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 26th day of March, 2019, a copy of the foregoing,
along with proposed order, was served via first-class mail, postage prepaid, and, if the recipients
are properly registered, via the Court’s CM/ECF system, on:

Aaron B. Houchens, Esq.
Aaron B. Houchens, P.C.
111 East Main Street
PO Box 1250
Salem, VA 24153.

                                                    /s/ Gordon S. Young
                                              Gordon S. Young




                                                 4
